Citation Nr: 0844064	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee (right knee 
disability), currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee (left knee 
disability), currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1976, and from March 1979 to August 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which recharacterized the veteran's bilateral 
knee disability, rated 10 percent disabling, as two separate 
disabilities and granted separate 10 percent ratings.  The 
veteran continues to appeal for higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's right knee disability is limited to 
flexion to 30 degrees, or extension to 15 degrees, or that he 
manifests any recurrent subluxation or lateral instability.

2.  The preponderance of the evidence is against a finding 
that the veteran's left knee disability is limited to flexion 
to 30 degrees, or extension to 15 degrees, or that he 
manifests any recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating for a right knee disability 
greater than 10 percent have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2008).

2.  The criteria for a rating for a left knee disability 
greater than 10 percent have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Although the veteran was sent a supplemental statement of the 
case with such notice in April 2007, it cannot serve as 
adequate notice.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-35 (Fed. Cir. 2006) (notice cannot be cobbled together 
out of unrelated decisional and post-decisional documents, 
such as rating decisions and statements of the case).  
Therefore, this type of notice error is presumed prejudicial 
and it is incumbent upon VA, not the veteran, to show why the 
error is nonprejudicial.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

The veteran was notified that he must show evidence of an 
increase in severity of his disability in a June 2005 letter.  
Although the veteran did not receive adequate notification 
asking him to identify the effects his disability has on his 
employment and his daily life, he has presented such 
information through his June 2005 and May 2006 VA 
examinations when he discussed how his knee disabilities 
affect his activities.  Since the veteran was given notice 
that he must present worsening of his disabilities for an 
increased rating claim, and he has presented evidence of such 
through his statements and his VA examination, he has not 
been prejudiced by not having received notification of the 
necessity to present this evidence.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Any deficiency in the content of the notices to the veteran 
or the timing of these notices is harmless error where the 
evidence establishes that the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

II.  Analysis

The veteran contends he is entitled to an increased rating 
for his bilateral knee disabilities, as the symptoms of the 
condition severely limit his daily functioning.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

When an evaluation of a disability is based upon limitation 
of motion, consideration must be given to additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when the disabilities may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Each of the veteran's knee disabiities is rated under 
Diagnostic Code 5003-5260 which indicates that degenerative 
arthritis, under Diagnostic Code 5003, is the service-
connected disorder and that limitation of knee flexion, under 
Diagnostic Code 5260, is the residual condition.

Diagnostic Code 5260 provides the rating criteria for 
evaluation of knee disability based on limitation of flexion 
of the leg.  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260.

The veteran does not approximate the criteria for a 20 
percent rating for his limitation of flexion under Diagnostic 
Code 5260, as he has not demonstrated flexion limited to 30 
degrees.  VA examination in June 2005 noted that the veteran 
had normal flexion (to 140 degrees).  VA examination in May 
2006 noted that the veteran had flexion to 135 degrees.  

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  The evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
separate ratings are permissible for limitation of flexion 
and limitation of extension of the same joint.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA examination in June 2005 noted 
that the veteran lacked 5 degrees of extension.  VA 
examination in May 2006 noted that the veteran had complete 
extension.  Therefore, a separate rating is not warranted 
under Diagnostic Code 5261.  

The examiner who conducted the May 2006 VA examination stated 
that pain was the greatest factor in limiting knee motion and 
that the veteran would experience an additional loss of 25 
degrees of flexion of the right knee and of 15 degrees of the 
left knee.  The 10 percent disability evaluation assigned 
sufficiently reflects the level of functional impairment even 
with consideration of this additional limitation of motion 
due to pain.  

All VA examinations conducted during the appeal period noted 
knee ligament stability was normal or negative.  Therefore, 
neither subluxation nor lateral instability is shown in the 
record and this precludes consideration of an additional 
separate rating under Diagnostic Code 5257.

The other diagnostic criteria related to the knees and legs 
have been considered.  These diagnostic codes, however, are 
simply not applicable to the veteran's service-connected left 
knee disability, as there is no evidence of ankylosis 
(Diagnostic Code 5256), dislocation or removal of the 
semilunar cartilage (Diagnostic Code 5258 and 5259), 
impairment of the tibia and/or fibula (Diagnostic Code 5262) 
or genu recurvatum (Diagnostic Code 5263).  As such, neither 
an increased rating nor separate, compensable ratings are 
warranted under these diagnostic codes.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and an increased rating is 
not warranted.  At no time during the pendency of this claim, 
has the disabilities been more or less disabling than as 
currently rated.


ORDER

An increased rating for a right knee disability is denied.

An increased rating for a left knee disability is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


